DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Status of Claims
Claims 33, 36 – 41, 43 – 46 have been amended, claims 1 – 32, 35, 42, 47 – 53 have been canceled, new claims 54 – 61 have been added and claims 33, 34, 36 – 41, 43 – 46 and 54 – 61 are now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 34, 36 – 38, 40, 41, 43 – 45 and 54 – 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick, II et al. (US 2010/0085274).
As to claim 33, claim 40 and claims 60, Kilpatrick, in an embodiment, discloses a display control method (figs. 38 – 41), a foldable phone (101 of fig. 1) and non-transitory computer readable medium, the method comprising: displaying, by  a foldable mobile phone (cell phone 101 of fig. 1) comprising a first screen (display 3834 of fig. 38) and a second screen (display 3836 of fig. 38), display content on the first and second screens (web browser application of fig. 39 [0164]): detecting, by the foldable mobile phone, a trigger event corresponding to an orientation change  of the first and second screens (detecting orientation change between fig. 39 and fig. 41 [0163 – 0166]): and based on detecting the trigger event (based on detecting a change in orientation [0163 – 0166]), displaying, by the foldable mobile phone, adjusted display content on the first and second screens (figs. 39 – 41): wherein the method further comprises: displaying, by the foldable mobile phone while the foldable mobile phone is in a portrait orientation (orientation of fig. 39), a first application on a top portion of the first and the second screens (web browser application displayed in fig. 39); and wherein the method further comprises: displaying, by the  foldable mobile phone while the 
Kilpatrick, in another embodiment, discloses a method [0143 – 0148] wherein: in a portrait orientation (orientation of fig. 29) displaying a text input area or a soft keyboard display on a bottom portion of the first and the second screens (fig. 28, displaying keyboard under 2910 and 2908 [0146]); and in a landscape orientation (orientation of fig. 28) displaying the text input area or the soft keyboard display on the second screen (2802 of fig. 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Kilpatrick, such that keyboard was displayed according to device orientation as disclosed by Kilpatrick, with motivation to enable easier use of the keyboard (Kilpatrick [0145]).
As to claim 34 (dependent on 33) and claim 41 (dependent on 40), Kilpatrick discloses the method and the phone, wherein the first application comprises an instant messaging application or a document processing application (web browser application displayed in fig. 39, inherently, a web browser is an HTML document processing application).
As to claim 36 (dependent on 33) and claim 43 (dependent on 40), Kilpatrick discloses the method and the phone, wherein an included angle between the first 
As to claim 37 (dependent on 33) and claim 44 (dependent on 40), Kilpatrick discloses the method and the phone, wherein the orientation change of the first and second screens is detected using sensors disposed on the first and the second screens (sensors 1534 and 1532 of figs. 15 – 17).
As to claim 38 (dependent on 37) and claim 45 (dependent on 44), Kilpatrick discloses the method and the phone, wherein the sensors comprise a gravity sensor, an optical proximity sensor, a combination of a gravity sensor and an optical proximity sensor, or a three-dimensional sensor (accelerometer and gyroscope sensors [0120]).
As to claim 57 (dependent on 33) and claim 54 (dependent on 40), Kilpatrick discloses the method and the phone, wherein while the foldable mobile phone is in the landscape orientation (orientation of fig. 41), the first screen (middle display of fig. 41) is above the second screen (bottom display of fig. 41).
As to claim 58 (dependent on 33) and claim 55 (dependent on 40), Kilpatrick discloses the method and the phone, wherein while the foldable mobile phone is in the portrait orientation (orientation of fig. 39), the first screen (middle screen of fig. 39) is to the left of the second screen (right most screen of fig. 39).
As to claim 59 (dependent on 33) and claim 56 (dependent on 40), Kilpatrick discloses the method and the phone, further comprising: replacing, by the foldable mobile phone, content of the first screen with content of the second screen based on a further trigger event (landscape orientation of fig. 28 displays keyboard on the second [bottom] display and in portrait orientation of fig. 29 displays keyboard in first [middle] .

Claims 39 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick in view of Selim (US 2013/0005469).
As to claim 39 (dependent on 33) and claim 46 (dependent on 40), Kilpatrick discloses the method and the mobile phone, but does not explicitly disclose that the first application is a game. 
In the same field of multi display devices, Selim discloses a method and a terminal, wherein a game application is displayed on a dual screen (first 201 and second 202 touch sensitive screens of fig. 2A), the second display of the application comprises a control area of the game (second touch sensitive screen 202 is configured as a controller specific to the game being displayed on the first touch sensitive screen 201 [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kilpatrick and the teachings of Selim, such that when the mobile phone as disclosed by Kilpatrick displayed a game application as disclosed by Selim, with motivation to allow for comfortable gaming experience while providing configurable controller layout (Selim, [0002]).



Response to Arguments
Applicant’s arguments with respect to claim(s) 03/24/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623